DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicants amendments to the claims were received 03/02/2022. This claim set is accepted, and the claim objection set forth prior is withdrawn.

Election/Restrictions
Claims 10, 11, 13, and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species I and II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2021.
As amended, claim 10 now recites that both the cross connector and the tulip are attached to the same rod. See the recitations, “coupling at least one laterally placed cross connector disposed on one end of a bar arm to at least one rod” and “securing at least one tulip head to the bar arm, the at least one tulip head configured to…accommodate the at least one rod.”  However, in the elected species III, the cross connector (1070) and the tulip (1010) do not attach to the same rod. For these reasons, the abovementioned claims are withdrawn from consideration.
Amendments to the claims were received 03/02/2022. Claims 3, 7, and 8 are rejoined as the amendments to claims 1 and the aforementioned claims are such that they now read on the elected species.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pedicle screw as claimed in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, “configured to receive at least one rod” is recited in line 4. It is unclear which at least one rod applicant is referring to, as there were two references to a rod in independent claim 1; one rod configured for attachment to the tulip (see claim 1, line 9), and one rod configured for attachment to the cross connector (see claim 1, line 6). Also see Fig. 7. For purposes of examination, the office will interpret this to read, “the at least one rod of the cross connector”.
Regarding claim 8, “secured to the at least one rod” is recited in line 2. It is unclear which at least one rod applicant is referring to, as there were two references to a rod in independent claim 1; one rod configured for attachment to the tulip (see claim 1, line 9), and one rod configured for attachment to the cross connector (see claim 1, line 6). For purposes of examination, the office will interpret this to read, “secured to the at least one rod of the tulip”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 20080021456 A1) (hereon referred to as Gupta) in view Lee et al. (US 10398476 B2) (hereon referred to as Lee).
Gupta teaches cross connector system (100, see Fig. 3), comprising: 
a bar arm (21 and 13, 22 and 14); 
at least one tulip head (11 and 12) secured to the bar arm configured to translate laterally and rotate (see Para. [0046]) to accommodate at least one rod (15 and 16, see Fig. 1) (claim 1), 
wherein the bar arm includes two tulip heads (11 and 12) secured thereto (claim 3),
wherein the bar arm includes at least one bend zone (23 and 25) disposed therein (see Para. [0035]) (claim 9),
However fails to teach at least two laterally placed cross connectors supported by each end of the bar arm, each cross connector configured to accommodate and retain at least one rod (claim 1), wherein each laterally placed connector includes at least one recess disposed on a lower side of each laterally placed connector, the at least one recess on the lower side configured to receive at least one rod of the cross connector (claim 7), further comprising at least one pedicle screw secured to the at least one rod of the tulip (claim 8).
Lee teaches a rod connection system (see Figs. 1C-2C) with two laterally placed cross connectors (200) supported by each end of a bar arm (102), wherein each connector is configured to retain at least one rod (108), wherein the coupling of the rod to the connector is taught in Col. 3, ll. 4-46, and wherein the connector consists of a recess (212) disposed on the lower portion of the connector, configured to receive at least one rod (108), further comprising one pedicle screw (see Fig. 3B) configured to attach to the rod (108) (see Col. 12, ll. 50-67).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify the connector of Gupta to have the lateral cross connectors (claim 1) of Lee, wherein the lateral cross connectors have the lower recesses as taught by Lee (claim 7), as this would allow for the lateral connector to connect with two additional rods at the outside of the device, and furthermore to have pedicle screws (claim 8), as this would allow for the connector to attach to rods which are implanted in bone via the pedicle screw.
 
Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. 
With respect to applicant arguments regarding the withdrawn claims, it is noted that the amendments made to the claim set have brought the formerly withdrawn claims within the scope of the elected species and are therefore examined above. Although applicant amendments clarify the orientation and function of the laterally placed cross connector, which is not taught by Gupta, the USC 103 rejection outlined above accommodates for the subject matter lacking from Gupta with the cross connectors of Lee.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773